959 A.2d 909 (2008)
RITTENHOUSE PLAZA, INC.
v.
Joan LICHTMAN
v.
Marvin Levin, C.P.A., Mary Duden, Stanton Oswald, Esquire, William Lederer, E. Gerald Riesenbach, Esquire, Jon Sirlin, Esquire, Dana Plon, Esquire and Peter Lesser, Esquire
Petition of Joan Lichtman.
No. 126 EM 2008.
Supreme Court of Pennsylvania.
November 5, 2008.

ORDER
PER CURIAM.
AND NOW, this 5th day of November, 2008, the Petition for Leave to File Petition *910 for Allowance of Appeal, treated as a Petition for Review, and the "Emergency Motion to Amend Supersedeas," which is treated as a Motion for Stay, are DENIED. Respondents' Motion to Consolidate is DISMISSED AS MOOT.